Citation Nr: 0205169	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-22 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation for additional disability alleged 
as due to improper treatment by VA of idiopathic hypertrophic 
subaortic stenosis (IHSS) of the heart (also known as 
obstructive idiopathic hypertrophic cardiomyopathy (OIHC)) 
under the provisions of section 1151, title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from February 1952 to 
January 1954.

This appeal is from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

The Board of Veterans' Appeals (Board) remanded the case in 
July 1999 for further development.  The case is again before 
the Board.


FINDING OF FACT

It is as likely as not that inappropriate VA treatment of the 
veteran's IHSS disorder resulted in additional disability.


CONCLUSION OF LAW

Entitlement to compensation for additional disability 
resulting from aggravation of obstructive idiopathic 
hypertrophic cardiomyopathy by VA medical treatment is 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. 
§ 3.358 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

All forms necessary for the veteran to prosecute his claim 
are of record.  The RO provided the veteran forms necessary 
to authorize release of private records to VA to enable VA 
assistance in obtaining evidence to substantiate his claim.  
Review of the veteran's claim from its inception in November 
1993 to the present reveals VA has informed the veteran of 
information and evidence necessary to substantiate his claim 
through letters of December 15, 1993, and thereafter, the 
January 1996 rating decision and statement of the case, and 
subsequent supplemental statements of the case.  The record 
reveals that VA has obtained, or the veteran has submitted, 
virtually all of the medical records, private and federal, of 
which the veteran has given notice.  There are some minor 
disparities between certain dates of earlier treatment 
mentioned by the veteran in some treatment records and the 
dates of records that appear to be for the treatment later 
reported; the substance of the evidence of record indicates 
errors of recollection on the part of the veteran.  Any 
failure to assist resulting from lack of follow-up of such 
minor disparities represents is moot in light of the result 
in this decision.  VA has discharged its duty to assist the 
veteran to obtain evidence to substantiate his claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).


II.  Compensation under 38 U.S.C. § 1151

The appellant initiated his claim in November 1993.  
Consequently, this case is controlled by the ruling in 
Gardner v. Derwinski, 1 Vet. App. 584 (1991) aff'd, F. 3d 
1456 (Fed. Cir. 1993), aff'd sub nom. Brown v. Gardner, 513 
U.S. 115 (1994), which held that fault or negligence on the 
part of VA is not a requirement of the statutory provision of 
compensation for additional disability resulting from VA 
hospitalization, medical or surgical treatment.  See 
38 U.S.C.A. § 1151 (West 1991).

Although Congress has since amended section 1151 to require 
that additional disability resulting from VA surgery be the 
fault of VA, that amendment post-dates the initiation of the 
appellant's claim.  See P.L. 104-102, § 422(a), Sep. 26, 
1996, 110 Stat. 2926 (codified at 38 U.S.C.A. § 1151 (West 
Supp. 2001)).  Subsequent to the Gardner decision, VA amended 
the regulation implementing section 1151 to comport with the 
Court's ruling.  The regulation governing the appellant's 
claim provides, in pertinent part, the following:

(a)	General.  Where it is determined 
that there is additional disability 
resulting from . . . aggravation of an 
existing disease . . . as a result of 
. . . hospitalization, medical or 
surgical treatment, or examination, 
compensation will be payable for such 
additional disability.

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
  (1)	The veteran's physical 
condition immediately prior to the 
disease . . . on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease . . . , each 
body part involved being considered 
separately.
* * *
  (ii)	As applied to medical or 
surgical treatment, the physical 
condition prior to the disease . . . will 
be the condition which the specific 
medical or surgical treatment was 
designed to relieve. 

  (2)	Compensation will not be 
payable under 38 U.S.C. 1151 for the 
continuation or natural progress of 
disease . . . for which the . . . 
hospitalization, etc., was authorized.

(c)	Cause.  In determining whether such 
additional disability resulted from . . . 
an aggravation of an existing disease as 
a result of . . . hospitalization, 
medical or surgical treatment, . . . the 
following considerations will govern:

  (1)	It will be necessary to show 
that the additional disability is 
actually the result of . . . an 
aggravation of an existing disease . . . 
as a result of . . . hospitalization, 
medical, or surgical treatment, or 
examination.

  (2)	The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
. . . an aggravation of an existing 
disease or injury suffered as the result 
of . . . hospitalization, medical or 
surgical treatment, or examination.

  (3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran . . ..  
"Necessary consequences" are those 
which are certain to result from, or were 
intended to result from, the examination 
or medical or surgical treatment 
administered.

38 C.F.R. § 3.358 (2001).

The evidence of record includes extensive private and VA 
medical records from January 1958 to July 1999.  Also of 
record are October 1998, November 2000, and February 2001 
statements and opinions of E. Santoian, M.D., Ph.D., 
F.A.C.C.; a November 2000 statement and opinion of C. Kollas, 
M.D., FACP, FCLM (Fellow, College of Legal Medicine); and a 
March 2001 VA examination report and opinion of R.B., M.D.  
Also of record is a synopsis of Dr. Santoian's curriculum 
vitae.

There is essentially no dispute that the veteran has 
obstructive idiopathic hypertrophic cardiomyopathy (formerly 
called IHSS) and that VA treated the veteran with nitrates 
(nitroglycerine) and, for a time, with Digoxin, during a time 
when there was a repeatedly documented suspicion that he had 
IHSS.  An August 1984 VA outpatient record noted possible 
IHSS.  April 1987 VA echocardiogram findings included 
possible IHSS with ASH (asymmetric septal hypertrophy), 
apparently the finding referenced in the March 2001 VA 
opinion.  An August 1992 VA echocardiogram report again noted 
findings suggestive of IHSS.  Echocardiographic study and 
coronary catheterization in August and September 1993 at 
Orlando Regional Healthcare System (ORHS) firmly diagnosed 
hypertrophic cardiomyopathy and found an essentially normal 
coronary artery.

From September 1975 to at least July 1991, VA treated the 
veteran for variously diagnosed cardiac disorders, 
prescribing topical Nitropaste or sublingual nitroglycerine 
for chest pain associated with angina pectoris or coronary 
artery disease.  The March 2001 VA examiner noted VA 
prescription of Digoxin for several months in 1990.  The VA 
outpatient records show a prescription for Digoxin in 
February 1991.

In his October 1998 statement, Dr. Santoian reported that he 
treated the veteran for hypertrophic cardiomyopathy.  He 
reported the appropriate medical therapy and stated that 
nitrate use was contraindicated for that diagnosis.

Dr. Santoian's November 2000 statement opined that over the 
past few months the veteran's hypertrophic cardiomyopathy, 
also known as IHSS, a lifelong condition, had resulted in 
coronary angina and dysrhythmias.  He reported, "From my 
review of his VA medical records, as well as my treatment for 
the last three years, [the veteran] appears to have been 
inappropriately treated for his hypertrophic cardiomyopathy.  
This lack of adequate treatment has resulted in a worsening 
of [his] condition and an accelerated thickening of his 
myocardial muscle and further obstruction of his subaortic 
stenosis.  Further, he has suffered coronary artery disease 
requiring angioplasty and more myocardial ischemia due to the 
markedly thickened nature of his disease heart muscle."

Dr. Kollas's November 2000 opinion was that VA medical 
records showed that the veteran's IHSS was known to the 
physician who prescribed Digoxin and that VA's administration 
of Digoxin was improper for a patient with IHSS.  He opined 
that this treatment would have worsened the effect of the 
IHSS and his cardiac condition.  He commented that documents 
form Dr. Santoian revealed that VA failed to treat the 
veteran's IHSS, resulting in worsening of his condition.

Dr. Santoian's February 2001 statement reported how 
nitroglycerine adversely affected the veteran's condition.

In March 2001, a VA physician reviewed the veteran's medical 
records in response to an RO request for an opinion on both 
the fault, foreseeability, and effect of VA treatment, i.e., 
whether the disability is beyond its natural progress.  The 
Board does not address the faultfinding aspect of the 
opinion, because fault is not an element of the veteran's 
proof in this case.  Brown, 115 S.Ct. 552.

The VA physician opined that nitrates and Digoxin would not 
have been prescribed had their effect been foreseeable.  He 
opined that those medications would have worsened the 
veteran's symptoms at the time, but that the IHSS is no worse 
today because he received nitroglycerine and Digoxin than it 
would be had he not.  He opined that the medications would 
not physically cause the disease state to worsen.  However, 
he also concurred in the fact that "the approximate ten year 
time frame where the diagnosis was first raised and before it 
was proven and appropriate medical therapy started, certainly 
could have allowed for progression of disease beyond where it 
may be today, i.e. the patient did not receive the 
appropriate medications that he should have been on as soon 
as he should have been on them which could have delayed some 
of the progression of the disease."

In short, there are slight contradictions of opinion between 
Drs. Santoian and Kollas on the one hand and the VA physician 
on the other.  However, whether the opinion is that the drug 
therapy prescribed was itself the cause of worsening of the 
condition, or that the lack of appropriate therapy for the 
condition may have caused it to progress beyond its normal 
rate, the medical opinion supports a finding of increase in 
disability due to VA treatment.  In weighing the probative 
value of the opinions, the VA opinion does not create a 
preponderance of evidence against the veteran's claim.  All 
opinions support finding that VA treatment, at least by 
omission of correct treatment, made the veteran's condition 
worse.  

To deny this claim, the preponderance of the evidence must 
weigh against the veteran's claim.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  On this record, the Board cannot find 
by a preponderance of the evidence that the veteran does not 
have additional disability from VA medical treatment.  
38 C.F.R. § 3.358 (2001).  The evidence is at least 
approximately in equipoise for and against the conclusion 
that the veteran suffers additional disability from VA 
treatment.  Whereas the veteran is entitled to the benefit of 
the doubt when evidence is approximately in equipoise, the 
claim must be granted.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).



ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C. § 1151 for additional disability due to 
aggravation of idiopathic hypertrophic subaortic stenosis 
(obstructive idiopathic hypertrophic cardiomyopathy) of the 
heart is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

